Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application with the foreign priority date of 09/07/2020. Claims 1 - 7 are currently pending and claims 1 and 7 are the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1- 7 are rejected under 35 U.S.C. 103 as being unpatentable over Teraoka et al. (hereinafter Teraoka) Publication No US 2019/0138298 in view of Loreskar et al (hereinafter Loreskar) Publication No US 2019/0155743.

In reference to claim 1, Teraoka and Loreskar teach a program update method that transmits difference data between a first program and a second program from a first device to a second device and updates a control program implemented in the second device to the second program based on the difference data (Teraoka in ¶ [0030]  teaches a software update process that is based on transmitting on the difference of data from an existent(first program on the server)  and a the update data that is used to extract the difference D6 (See also ¶ [0054]), and send over to the software updating unit 10), 
The program update method comprising:
“in the first device, a step of acquiring the first program”(Teraoka teaches on Fig. 6  a program that is pointed to S101 from the storage unit. Examiners identifies D2 the new program that is acquired on S101 as the first program);
“a step of acquiring the second program” Teraoka teaches on Fig. 6 a program that is pointed to S102 from the storage unit. Examiners identifies D1 the old program that is acquired on S102 as the second program);

”searching a search range to find whether search target data divided into search units is included in the first program”(Teraoka teaches in ¶ [0008] that: ”According to the present invention, a server apparatus providing data used for updating an old program of an electric control device with a new program includes: a difference generating unit that generates a difference patch by joining a plurality of pieces of difference data, which includes a data section based on a difference between the old program and the new program and a command section used for generating the new program by reflecting the data section on the old program, or difference compression data acquired by compressing the difference data; and a data distributing unit that distributes the difference patch generated by the difference generating unit.” Examiners interprets that the difference generating is used to search the difference data that includes data section. In addition, Teraoka on Fig. 6 during the update process, at step S101, the new program D2 and the additional information is sent to S101 and then divided into blocks. The old program D1 is also sent to S102 with D3. The divided blocks at S101 are considered as search target data that will be used to search on S102 and extract the difference );

” a step of not extracting the search target data as a difference when the search target data is included in the first program” (Teraoka teaches in ¶ [0072] and fig. 6 that “in Step S103, the difference generating unit 2001 compares the block i of the new program D2 selected in Step S102 with the part cut out from the old program D1 in Step S102 and extracts difference data D4 based on a result of the comparison. In this difference data D4, data that is not present in the old program D1 but is present in the new program D2 and data having the same values on original codes but having different values on execution modules between the old program D1 and the new program D2 are included. In the case of the former data, a data content of the new program D2 is extracted as difference data D4 as it is. On the other hand, in the case of the latter data, a difference value between the old program D1 and the new program D2 is extracted as difference data D4.” Examiners interprets that after comparison, there is no extraction if the data are the same in D1 and D2); 
“and extracting the search target data as the difference to generate difference data when the search target data is not included in the first program” (Teraoka teaches in ¶ [0072] and fig. 6 that “[0072] Next, in Step S103, the difference generating unit 2001 compares the block i of the new program D2 selected in Step S102 with the part cut out from the old program D1 in Step S102 and extracts difference data D4 based on a result of the comparison. In this difference data D4, data that is not present in the old program D1 but is present in the new program D2 and data having the same values on original codes but having different values on execution modules between the old program D1 and the new program D2 are included. In the case of the former data, a data content of the new program D2 is extracted as difference data D4 as it is. On the other hand, in the case of the latter data, a difference value between the old program D1 and the new program D2 is extracted as difference data D4..” Examiners interprets that after comparison, there is an extraction if the data  present in D1 and D2 are different in D4 and D4 does not have the content of D1 in this case as mentioned in the citation above);

Teraoka does not explicitly disclose:
“and a step of outputting the generated difference data to the second device, wherein: the search range is set, in the first program, so as to include more data located at addresses rearward of an address that is the same as an address of the search target data of the second program than data located at addresses forward of the address that is the same as the address of the search target data of the second program”
“and an offset area that does not include data as a program is provided in a head area of the first program.”

However, Loreskar discloses:
“and a step of outputting the generated difference data to the second device, wherein: the search range is set, in the first program, so as to include more data located at addresses rearward of an address that is the same as an address of the search target data of the second program than data located at addresses forward of the address that is the same as the address of the search target data of the second program” (Loreskar teaches in ¶ [0048] that: “In the case where the software address layout variation is controlled by applying offsets as discussed above, the server could include some padding in the software update file so that some dummy data will be written to parts of the physical address space by the electronic device so that the actual code or data will start from a different physical address depending on the size of the padding region of dummy data included by the server in the software update file.” Examiner interprets that when padding is added the data after will be larger than before the padding. In addition, Fig. 6 clearly shows that the data  before in B is smaller than the data after the padding);

“and an offset area that does not include data as a program is provided in a head area of the first program”(Loreskar teaches in ¶ [0029] that: “There may be different ways of varying the software address layout based on the seed value. In one example the address layout variation may comprise selecting one of a number of potential address offsets based on at least one seed value. In the selected software address layout, a start address of a region of the physical address space used to store at least part of the code or data associated with the software may be offset from a base address by the selected address offset. Hence, in different devices different seed values can be used and so the code or data in each device may be offset from the base address by different amounts, so that it is harder for an attacker to predict the physical address at which a given piece of code is stored in any given device of the population.” Examiner interprets that the physical address space that may be offset as the offset area  without any data. It’s described on Fig. 5 as padding)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of outputting the generated difference data to the second device, wherein: the search range is set, in the first program, so as to include more data located at addresses rearward of an address that is the same as an address of the search target data of the second program than data located at addresses forward of the address that is the same as the address of the search target data of the second program and an offset area that does not include data as a program is provided in a head area of the first program, as conceptually taught by Loreskar, into that of Teraoka because these modifications would allow the system to safely updates ECUs and prevent the vehicles system from being hacked.

In reference to claim 2, Teraoka and  Loreskar teach a program update method of claim 1 (as mentioned above) wherein: 
Teraoka further discloses:
“the first program is a program implemented in the second device for updating the control program, and is a program that is not updated”( Teraoka in ¶ [0047] teaches that: “The control program 110 rewrites an old program D1 maintained in the FROM 1113 into a new program D2 based on division data of the difference patch D6 that is received from the software updating device 10 and is stored in the reception buffer 11121.”. Examiner identifies that D1 is an old program kept in the memory 1113 into blocks that D6 has and kept into D2. The old program D1 is only use to extract the difference with the new software but is not updated itself.);.

In reference to claim 3, Teraoka and  Loreskar teach a program update method of claim 1 (as mentioned above) wherein: 
Teraoka further discloses:
“the control program is the first program” and the first program is a program of a version immediately before the second program.”(Teraoka in ¶ [0059] teaches that: “The difference generating unit 2001 generates a difference patch D6 based on the old program D1 and the new program D2 stored in the storage unit 202.” Examiner identifies the control program as D1 and D2 as the second program.)

In reference to claim 4, Teraoka and  Loreskar teach a program update method of claim 3 (as mentioned above) wherein: 
Teraoka further discloses:
“when update from the first program to the second program includes addition of data, the data is added so as to reduce the offset area in the second program”(Teraoka in ¶[0070]  teaches that:” First, in Step S101, the difference generating unit 2001 reads the new program D2 and the additional information D3 from the storage unit 202. The additional information D3 is information for generating a difference patch D6 that is appropriate for being used in the software updating process performed in Step S400 illustrated in FIG. 5 based on the new program D2. For example, block information representing a size of a data block transmitted from the software updating device 10 to the ECU 11 and the like are included in the additional information D3. The difference generating unit 2001 divides the new program D2 into a plurality of data blocks based on this additional information D3. When the process of Step S101 is executed, the difference generating unit 2001 sets a value of a block processing counter, which is internally set, as i=0 and then causes the process to proceed to Step S102.” Examiner identifies that D3 is the additional information to reduce the offset area in the second program.)

In reference to claim 5, Teraoka and  Loreskar teach a program update method of claim 1 (as mentioned above) wherein: 
Teraoka further discloses:
“each of the first program and the second program is divided into divided data having a predetermined data size” (Teraoka in ¶ [0070], [0071] and on Fig. 6 teaches that the new and the old program are divided into blocks. ” Examiner identifies that when the new program is sent to the S101 is divided into blocks. D1 does the same process when it get to S102.);

 “a volume of the divided data is larger than the search units” (Teraoka in ¶ [0072] and on Fig. 6 teaches that “in Step S103, the difference generating unit 2001 compares the block i of the new program D2 selected in Step S102 with the part cut out from the old program D1 in Step S102 and extracts difference data D4 based on a result of the comparison. In this difference data D4, data that is not present in the old program D1 but is present in the new program D2 and data having the same values on original codes but having different values on execution modules between the old program D1 and the new program D2 are included. In the case of the former data, a data content of the new program D2 is extracted as difference data D4 as it is. On the other hand, in the case of the latter data, a difference value between the old program D1 and the new program D2 is extracted as difference data D4.” Examiner identifies on Fig. 6, the new program has the old program and the new update with D2, thus when divided into blocks, D2 will have more search units than D1.);

 “and the search range is set, in the first program, so as to include divided data located at an address that is the same as an address of divided data including the search target data of the second program” (Teraoka in Fig. 6 shows that S103, the process combines S101 from the new program and S102 of the old program. The extraction  takes places in S103 which the divided data of the first program and the data from the second program.);

 “and divided data located at addresses rearward of the divided data located at the address that is the same as the address of the divided data including the search target data of the second program.”(Teraoka in ¶ [0072]  teaches that:” in Step S103, the difference generating unit 2001 compares the block i of the new program D2 selected in Step S102 with the part cut out from the old program D1 in Step S102 and extracts difference data D4 based on a result of the comparison. In this difference data D4, data that is not present in the old program D1 but is present in the new program D2 and data having the same values on original codes but having different values on execution modules between the old program D1 and the new program D2 are included. In the case of the former data, a data content of the new program D2 is extracted as difference data D4 as it is. On the other hand, in the case of the latter data, a difference value between the old program D1 and the new program D2 is extracted as difference data D4.”Examiner that the process of extraction of the difference data takes place in S103 where all the data are joined together to extract the delta.);


In reference to claim 6, Teraoka and  Loreskar teach a program update method of claim 1 (as mentioned above) wherein: 
Loreskar further discloses:
“a volume of the offset area is set based on prediction of a potential design change to the program implemented in the second device.”(Loreskar teaches in ¶ [0029], [0048], [0072] and Fig. 6 that the offset vary based on the prediction on the data. The figure shows that a padding 40 is added at the beginning of the process and  will be offset based on the prediction);

In reference to claim 7, This claim is a system claim which has similar limitation as cite in claim 1 above. Thus, it should be rejected under the same rationale as cited in the rejection of claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKPOKLI KOKOU AYITE FOLI SOSRO whose telephone number is (571)272-5244. The examiner can normally be reached 0730 - 1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.K.F./Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193